Sherwood, J.
(dissenting) — This proceeding in equity was by plaintiff, Charles H. Jones, against the Pulitzer Publishing Company and Samuel Williams, Florence D. White and S. S. Carvalho, three of its directors, to enforce, by injunction, against its breach, and thus obtain specific performance of a contract entered into by plaintiff on the sixth day of February, 1895, with. Joseph Pulitzer. Pulitzer, though named as a defendant, was not served and did not appear.
The contract of which specific performance was thus asked is the following:
“This agreement, made this sixth day of February, in the year one thousand, eight hundred and ninety-five, between Joseph Pulitzer, of the City, County and State of New York, party of the first part, and Charles H. Jones, of the city of St. Louis, State of Missouri, party of the second part.
“Witnesseth, that for and in consideration of the sum of eighty thousand dollars ($80,000) in cash, and the performance by the party of the second part of the conditions hereinafter set forth, the party of the first *42part agrees to sell and deliver to the party of the second part, one thousand, six hundred and sixty-seven (1,667) shares of the capital stock of the Pulitzer Publishing Company of St. Louis, Missouri, being one sixth (1-6) of the total capital stock of said corporation.
“And, whebeas, the party of the first part is induced to make this sale and enter into the covenants herein contained on the assurances of the party of the second part of his ability to fulfill the covenant and conditions and avoid the penalties hereinafter set forth.
“Notv, therefore, it is agreed by and between the parties hereto, and made a part of the consideration for the sale of said one thousand, six hundred and sixty-seven (1,667) shares of stock, that the party of the second part shall be appointed the editor and manager of the Post-Dispatch, a newspaper published in St. Louis, Mo., by the said Pulitzer Publishing Company, for the term of five (5) years from the date hereof, at an annual salary of ten thousand dollars ($10,000).
“And the party of the first part agrees to elect the party of the second part director and president of the Pulitzer Publishing Company aforesaid, and to give him control and management of said newspaper, the Post-Dispatch, during the above mentioned period of five years;
“Provided, however, that such appointment and salary shall cease and determine if the party of the second part (shall fail to properly perform the duties of editor and manager aforesaid or) shall at any time during said term accept or occupy any public or political office, elective or otherwise, or engage in any other business of any kind or description, it being covenanted by and between the parties hereto that the party of the second part shall devote all the time, ability and energy he possesses to the growth, prosperity and sue*43cess of said St. Louis Post-Dispatch (and conduct the same with strictest integrity and economy).
“And it is further agreed, by and between the parties hereto, as a test of the ability of the party of the second part to properly manage and edit said St. Louis Post-Dispatch, that such appointment and salary shall cease and determine in the event that the gross revenues of the Post-Dispatch, from advertising and circulation combined, shall, during the year 1895, be less than the gross revenues from the same sources combined were for the year 1894.
“And it is further agreed, by and between the parties hereto, their executors, administrators and assigns, that in the case of the death of the party of the second part, his resignation, failure of health or retirement or inability to perform the duties and labors of editor and manager of the Post-Dispatch at any time within* three years from the date of the execution of this contract, the party of the first part shall have the option to re-purchase for the sum of eighty thousand dollars ($80,000), the herein mentioned one thousand, six hundred and sixty-seven (1,667) shares of the stock of the Pulitzer Publishing Company, which, in such event, the party of the second part agrees to sell and transfer to the party of the first part for the said sum of eighty thousand dollars ($80,000).
“And it is further agreed, that in case of the death of the party of the second part, or his resignation, failure of health,' retirement or inability to perform the duties and labors of editor and manager of the St. Louis Post-Dispatch after the expiration of the aforesaid three years, and within two years thereafter the party of the first part shall have the like option to r,e-purchase the aforesaid one thousand, six hundred and sixty-seven (1,667) shares of the. stock of the Pulitzer Publishing Company, but in such case the *44price, instead of being eighty thousand dollars ($80,-000), shall be such sum as may be fixed as the value of said stock by arbitration. Each of the parties hereto, or their executors or administrators, shall name an arbitrator, and if the arbitrators shall differ in their appraisement, they shall name an umpire and the decision of said umpire shall be final as to the value of said stock.
“(The word ‘presidency,’ in line 9, page 2, stricken out; the words ‘shall fail to properly perform the duties of editor and manager aforesaid or,’ between lines .10 and 11, page 2, inserted; the words ‘and conduct the same with strictest integrity and economy,’ end of line 17 and sub page 3 inserted; words ‘death,’ line 6, page 3, and word ‘death,’ line 18, page 3, substituted for words ‘default’ in both places before execution hereof).
“(In witness whereof the parties hereto have set their hands and seals the day and year first above written).
Witness:
“Joseph Pulitzee,
“Chaeles EC. Jones.
“Aleeed Bates,
“El. D. MacDona.
“Glynn Co.,. 1 Iss. “State of Georgia. J
On the sixth day of February, one thousand, eight hundred and ninety-five, before me personally came Charles H. Jones, to me known to be the individual described in the within agreement, and who acknowledged that he executed the same.
“(Seal) “E. Gr. Geoh,
“Notary Public, Glynn Co., Ga.”
Forming part of this contract was a letter dated as above and delivered to Pulitzer prior to signing the contract, as follows:
*45“Jekyl Island, G-a., Feb. 6, 1895.
“ Joseph Pulitser, Esq. :
‘' ‘My Dear Sir : —I have to say to you by this letter that I take the office of the Pulitzer Publishing Company under the express agreement that I will agree to the adoption of a set of by-laws to be hereafter framed absolutely forbidding any officer of the company from signing notes or similar obligations of the company, that even contracts involving financial obligations must have the board’s approval.
“I further agree to take certificates of stock which shall contain written on their face the words, ‘This stock is held subject to the terms and conditions of agreements made of even date; ’ with the understanding that at the expiration of five years new certificates not so indorsed shall be issued to me.
“Yours very truly,
“C. H. Jones.”
This was intended to be and was a part of the agreement between the parties, and in partial execution of its terms, the stock sold to Mr. Jones was indorsed across its face, as in this writing provided by Mr. Jones himself.
Before the time this contract was signed, Jones had made repeated attempts while in New York, and while the negotiations were in progress to obtain control of the board of directors of the Pulitzer Publishing Company, by securing a majority of the board; this being refused, Jones shifted his ground by asking to name two of the board, Pulitzer to name two, and then the contracting parties to name the fifth man upon whom they could mutually agree. But all these efforts on the part of Jones to obtain control or even partial control of the board of directors seem to have received their apparent quietus on the first of February, 1895 (just five days before the contract was signed), by *46Carvalho, the agent of Pulitzer, writing to Jones a letter which, so far as pertinent, is as follows:
“New Yoek, February 1, 1895.

“Col. C. H. Jones:

“Deae Col. Jones: — In order that there may be no misunderstanding in relation to the agreement between yourself and Mr. Pulitzer, I call your attention to the following:
“‘First. Mr. Pulitzer reserves the right to name the majority of the board of directors of the Pulitzer Publishing Company absolutely. He is willing to consider your wishes, if you have any preference, but simply as a question of natural courtesy on his part to cultivate pleasant relationship with yourself — not as a right.’ ”
This letter was written by authority of, and in accordance with, a telegram from Pulitzer to Carvalho dated at Brunswick, Georgia, January 24, 1895.
The capital stock of the company consists of ten thousand shares of $100 each. Immediately prior to the execution of the contract, the stock holdings were as follows, viz.:
Joseph Pulitzer ................................8,796 shares
Kate Davis Pulitzer........ 800 shares
Wm. Leonard Davis............................ 400 shares
Charles Gibson.................................. 1 share
D. W. Woods.................................... 1 share
P. D. White......................'............... 1 share
Samuel Williams................................. 1 share
F. D. White had also a contract with Joseph Pulitzer for the purchase of two hundred shares on which he had paid above $9,000. This was by far the greater part of the purchase price, and upon completion of his payments, Mr. White will be entitled to a transfer of the shares.
The one thousand, six hundred and sixty-seven shares transferred to Jones, in virtue of his contract were part of those belonging to Joseph Pulitzer.
*47After the contract was made between Jones and Pulitzer, and before this suit was begun, the defendant S. S. Carvalho acquired twenty-nine shares from Mr. Pulitzer. The bonafides of these various stockholdings is not drawn in question.
At the date of the contract the directors of the Pulitzer Publishing Company were Joseph Pulitzer, William L. Davis, Charles Gibson, Samuel Williams and Florence D. White. The officers were, President, Joseph Pulitzer; Vice-President, Samuel Williams; Secretary, Charles Gibson.
Mrs. Pulitzer had owned her stock for many years, the gift of her husband, and had regularly drawn her dividends on her stock.
Davis, the brother-in-law of Pulitzer, owned his shares for some eight years and as a gift from Pulitzer, and had drawn his dividends.
White had bought two hundred shares and had, as a lifetime’s accumulation, paid $9,000 or nearly their purchase price on them. But the form of this proceeding necessarily affirms the corporate validity of the defendant corporation.
Jones, after he had received a draft of the contract which was finally executed except changes made by interlineations, was advised by a friend in New York, so he states, that he ought to have a second contract %oith the Pulitzer Publishing Company. And he states also that this subject was the topic of frequent conversations between Pulitzer, Carvalho, Bowers and himself, in which conversations he says they assured him that the contract then in contemplation, and afterward signed, would bind the corporation, but this is explicitly denied by all of the other parties mentioned.
Jones left New York om February 2, 1895, for Jekyl Island. On his arrival at Brunswick, Georgia, and just before he went over to Jekyl Island, he wrote *48the following supplemental contract to be executed by the corporation itself, in ratification and adoption of the personal contract about to be executed: “This agreement, made this--day of--, in the year one thousand, eight hundred and ninety-five, between the Pulitzer Publishing Company of the city of St. Louis, State of Missouri, party of the first part, and Charles H. Jonés of the same city and State, party of the second part, witnesseth, that it is agreed by the parties hereto, that said Charles H. Jones shall become and is hereby appointed editor and manager of the Post-Dispatch, a newspaper published in St. Louis, Mo., by the said Pulitzer Publishing Company, for the term of five years from the date hereof, at an annual salary of ten thousand dollars ($10,000), subject, however, to the conditions fully set forth in an agreement entered into this day .between Joseph Pulitzer of the city, county and State of New York, and the aforesaid Charles H. Jones, which conditions are hereby expressly made a part of this agreement.”
Of this form of contract he says that he simply drew it up tentatively in order to try Ms hand in dratoing up contracts; that he drew the document when he was at a hotel in Brunswick, Georgia, on Sunday evening, February 3, when he had nothing else to do, and it was inadvertently sent to Pulitzer in an envelope which contained the other papers in the case. This agreement was never executed by Pulitzer as president of the corporation, 'though Pulitzer states Jones endeavored to procure his official signature thereto. Jones says this draft of a contract was never referred to by them in their conversations on the island. But in this he is directly contradicted by,! Pulitzer, who states the subject of several conversations between them was respecting the draft aforesaid, and that as often as the sub*49ject came up, he distinctly told Jones that he could not execute a contract which would bind the company; that he had no authority to do so, and would not do it. And it would certainly seem that so important a paper contained in the same envelope would not escape Pulitzer’s attention or those of his attorney.
But be that as it may, the drafting of this paper shows very unmistakably that Jones had the thought in his mind which had been suggested by his friend in New York, that a supplemental contract with the corporation was absolutely necessary. There is no refuge from this conclusion.
On the same day the contract now in litigation was executed, Jones’ attention was again called to the difference between a private and an official signature, by the following note:,
“Dear Me. Williams: — I hereby appoint Colonel Charles H. Jones, editor and manager of the Post-Dispatch. Please instruct everybody accordingly.
“ Faithfully yours,
“ Joseph Pulitzee, President.
“Jekyl Island, 6 February, 1895.”
This note addressed to Mr. Williams, who was then vice-president of the company, was signed by Mr. Pulitzer as president. Jones denies that the note was thus officially signed, but the original was preserved, and exhibited in evidence, and it, proprio vigore, neutralizes the denial of Jones, and in addition to that, the testimony of Williams-shows that the note of Pulitzer was thus signed when delivered to him by Jones, and further a letter from Pulitzer to Williams dated at Jekyl Island, February 8, 1895, mentions the fact that the note given by Pulitzer to Jones for Williams, was a “brief official note.”
On the twelfth of February, 1895, on Jones’ arrival in New York, he wrote Pulitzer a letter, of which *50the following is the material portion: “ My Dear Mr. Pulitzer. * * * You asked me to draft the resolution to be adopted by the Board of Directors-ratifying the contract between us. I inclose a copy. I think this will suffice without spreading the whole contract on the minutes. It is necessary to be specific enough to identify the contract ratified, and I think this does it without disclosing details, which it is not necessary for the members of the 'board to know. If ■satisfactory you can simply wire me at St. Louis, as I have kept a copy. “ Faithfully yours,
“C. H. Jones.”
The draft of the resolution referred to in the foregoing letter is in Jones’’ handwriting, and is as follows:
“ Resolved, That the Board of Directors of the Pulitzer Publishing Company hereby accepts and ratifies the contract between Joseph Pulitzer and Charles H. Jones, bearing date February 6, 1895, whereby the said Charles H. Jones is appointed editor and manager of the St. Louis Post-Disjpateh, for the term of five years from the date of said contract.”
Pulitzer denies that he had requested Jones to draft such a resolution; but, however that may be, the resolution was never adopted by the board, and appears never to have been presented to them for consideration, nor to the stockholders’ meeting.
Right here it is not impertinent to observe that the contract in question had been executed as a purely personal one, and that when Jones wrote the letter of February 12, he gave full recognition to this fact, when he prepared the resolution which purported to convert the personal contract into' a corporate contract.
In the letter of February 1, 1895, written by Carvalho to Jones, a portion of which has heretofore been ' quoted, there is also this further portion:
*51“ Second. In reference to the presidency of the company, a set of by-laws for its protection will have to be framed after you receive the presidency. I have your agreement to this; and therefore it is understood that in the instance of your being made president prior to the framing of these by-laws, you will understand they contain restrictions absolutely forbidding any officer of the company from signing notes or similar obligations of the company. Even contracts involving financial obligations must have the board’s approval.
“Third. In reference to your control over your subordinates, such information as I have received from Mr. Pulitzer leads me to believe it is his intention to leave you entirely unfettered in this respect.
“ Yours very truly,
“ S. S. Cakvalho.”
On his arrival in St. Louis on February 14, 1895, Jones presented his note to Williams, vice-president and acting editor, and thereupon was by Williams introduced to the editorial staff of the paper and duly installed as editor and manager of the Post-Dispatch.
On the fourteenth of February, however, before Jones had been installed, the following announcement appeared at .the head of the editorial page of the Post-Dispatch:
“ANNOUNCEMENT.
“Continued ill health and loss of sight have rendered it impossible for me to give personal attention to the conduct of the Post-Dispatch. I have not been able oven to visit the city for many years past.
“Authority implies duty.
“I relinquish duties to which I am physically no longer equal at a distance, and responsibilities which should only accompany the actual supervision of affairs.
“With this day Colonel Charles H. Jones, having *52acquired a proprietary interest in the Post-Dispatch, becomes its editor and manager with responsibility and control over its columns.
“In facilitating the return of Colonel Jones to the field of his former labors, I feel that I am not only placing this journal in able hands, but am conferring a benefit on the city. His courage and aggressiveness against every form of public wrong, his effective championship of local interests and his natural Democratic instincts are known to me. He will conduct the paper on the line of its successful record, infusing into its management new blood and fresh energy.
“He will continue the paper’s battle for all that is true and enlightened, all that is humane and progressive, all that is just, moral, and intelligently conservative in government and society. He will enlist in the ever-continuing struggle against hypocrisy, privilege, class and corruption, and above all he is pledged to maintain the fearless and absolute independence of the paper. Joseph Pulitzer.”
Within twenty-four hours after Jones assumed the position to which he had been appointed, the first trouble began; it arose in this way: Jones took the line at the head of editorial page, “Published by'the Pulitzer Publishing Company, Joseph Pulitzer, President,” and substituted therefor “Charles H. Jones, Editor and Manager.” This change was immediately wired to Pulitzer, who thereupon wired to Jones a telegram which Jones describes as “a very hot one,” and which is contained in the following telegram to Williams :
“Brunswick, Ga., February 15th. To Williams, Post-Dispatch: Have sent following telegram to Jones: ‘Restore at once at head of editorial page the line Published by Pulitzer Publishing Co,, with the'additional line, Founded by Jos. Pulitzer.’ Telegraph me whether *53it is done, and how things are generally. You are still vice and I president.” No. sig.
Jones obeyed this peremptory order before Williams arrived down town the next morning. In reference to this matter Jones testifies:
“Mr. Pulitzer had an agreement with me before I left Jekyl Island, and he asked me if I wanted my name at the head of the editorial column, and I told him' I did; I thought that would be an advantage; I thought it was perfectly agreed upon and understood, and I took down that line ‘Published by the Pulitzer Publishing Company, Joseph Pulitzer, President/ but I reinstated that line as soon as I learned from Mr. Pulitzer what his wishes were in regard to it. ’ ’
Jones does not appear to have reminded Pulitzer of the agreement as to the change of the head line. This little incident, though apparently trivial, is not so small as it seems; it discloses two things very conspicuously: First, that Pulitzer did not regard the contract of February 6 as giving Jones absolute control over the paper; second, that Jones himself did not so regard it.
The next and more serious trouble • occurred in relation to the adoption of a new set of by-laws. That such by-laws were to be> framed had theretofore been agreed upon between Carvalho and Jones, and between the latter and Pulitzer has been already set forth, and that new by-laws in general were to be drafted, is admitted by Jones in his testimony.
With this end in view, a stockholders’ meeting was called for March 16. But prior to that time Carvalho came out from New York to St. Louis, and the PostDispcitch being a corporation having its origin in this state, he employed Judge E. B. Adams to draw suitable by-laws in accord with the statutes of this State. This wras done, and the by-laws were submitted to *54Jones, whose chief objection lay to the fourth one of the series, which is as follows:
. “Fourth. The Board of Directors shall govern the company and shall have control of all its affairs. It shall have full power to carry on all the business of the company and to elect and appoint for one year or less all officers, agents and employees of said company and fix their salaries either directly or by resolution delegating the power or any part thereof to the president.' The Board of Directors shall have power to suspend, remove or dismiss any officer, agent or employee of the ■company, whether elected or appointed by the directors or otherwise, and may fill .any vacancy in any office of the company. Vacancies in the Board of Directors are to be filled by the stockholders at a special meeting to be called for that purpose.”
The old by-law on this subject was as follows: “The president and Board of Directors shall govern the company, and when acting with the consent of a majority in interest and numbers of the stockholders, shall have supreme control and power over all its affairs, business and property; and may regulate or dispose of the same as they see fit. They shall have full power to make all contracts, and generally carry on all the business of the company, or any newpaper published by it. They shall appoint all officers and agents of the company, either directly or through the president, and fix the salaries of the same.”
Plaintiff objected to the fourth by-law ■ on the ground that Ms contract with Mr. Pulitzer gave him (Jones) the supreme control and management, and that the control and management conferred on the board of directors by this paragraph was in conflict with his-contraet with Mr. Pulitzer.
Jones not only made these objections to the fourth ' by-law, but wrote the following letter.in regard to it:
*55“St. Louis, Feb. 23, 1895.
“Dear Mr. Pulitzer: — As Mr. MacDona and Mr. Carvalho have left, I send'to you the comments on the by-laws submitted to me, which I promised. I trust you will consent to such modifications of the 4th bylaw, as will not bring it into direct conflict with the contract * * * .
“Faithfully yours,
“C. H. Jones.”
The stockholders’ meeting was held on the sixteenth of March, pursuant to notice. All the stock was represented in person or by proxy. Plaintiff attended in person and voted his one thousand, six hundred and sixty-seven shares for the new board of directors, which included himself as one of the number, resulting in the unanimous election of plaintiff, Samuel Williams, F. D. White, Joseph Pulitzer and S. S. Carvalho. The by-laws as framed by Judge Adams were then adopted by the vote of all the stockholders except that of Col. Jones, who caused the following protest to be spread upon the minutes:
“St. Louis, Mo., March 16, 1895.
“I respectfully protest and ask that my protest be put on record, against the adoption of the fourth bylaw, for the reason that it conflicts with a contract-made February 6, 1895, between Joseph Pulitzer (who is the president and chief stockholder of this company) and Charles H. Jones, in which Mr. Pulitzer agreed to appoint Charles H. Jones as editor and manager of the, Post-Dispatch and to give him control and management of the same during the term of said contract; said management and control being an essential consideration of the said contract; and I further protest against the adoption of any by-law or any action of said company or its board of directors, which will in any way conflict with the provisions of said contract.
“C. H, Jones.”
*56Prior to the stockholders’ meeting aforesaid, there had been no action taken by any stockholder or director in reference to the contract of February 6,1895, nor opportunity afforded for such action in consequence of no corporate meetings having been held. Indeed, it does not appear that any of the then directors, except Williams, had ever seen that contract, and he had not seen it until February 19 or 20, and only then to hear it read by Mr. MacDona. It is very noticeable that in the above mentioned protest Jones does not speak of the contract of February 6 as the contract of the Pulitzer Publishing Company, but he speaks of Pulitzer and himself as individuals. Nor did he exhibit his contract to his associate stockholders or directors at that meeting, nor disclose what the contents of the contract were, further than what was done by the protest itself. Actuated, it seems, by the spirit of the letter of February 12, which he had sent to Pulitzer in regard to the resolution which the latter had refused to sign, he kept the other directors as much in the dark as possible respecting the litigated contract.
After the adoption of the by-laws, various other matters of business were transacted by the stockholders, and then the following proceedings were had, as shown by the recox’d of the meeting:
“Afterward, Col. Williams offered a resolutioxx which was duly seconded by Mr. Gibson, which is in words and figures as follows:
“ ‘Resolved, That all acts heretofore and prior to February 1, 1895, done in behalf of the Pulitzer Publishing Company by its president and directors, are hereby ratified and approved.’
“On motion duly seconded, it was resolved by the owners and holders of all the stock of said company that the vote on said last mentioned x-esolution be taken viva voce.”
*57For this resolution, Jones as well as all the rest voted, but subsequently Jones claimed that he had misunderstood the resolution, and supposed that it related to a date which would include his contract of the sixth of February. Naturally enough the claim made by Jones and necessarily included in his protest, that exclusive control over the corporation was conferred by his contract, aroused much attention and anxiety among the directors and irritated Pulitzer. Consultations followed and interviews occurred and efforts were made to induce Jones to withdraw his protest but without avail. Thereupon Carvalho, who had been in communication with Pulitzer, received from the latter a telegram dated March 19 of this tenor:
“To Carvalho, Planters House: Tell Jones that under regrettable circumstances, prospects more wrangling, my object of peace appearing hopeless, I prefer unless he withdraws protest, suspending further relations and submitting case at once to court for judicial interpretation of contract. This seems manly way.” Upon its receipt, Carvalho read this dispatch to Jones, and Carvalho says of him that on hearing it read, “he tv as much disturbed.”
Carvalho also conveyed to Jones a proposal from Pulitzer to submit the controversy to a court for legal interpretation, also a proposal to take back the stock and return the money received. These proposals Jones rejected.
Carvalho then went to Judge Adams, showed him the telegram as well as the four resolutions that were subsequently passed at the meeting of the board of directors. As the result of such consultation, Carvalho went to see Jones again, taking with him the resolutions. After conversing with Jones and reading to him the resolutions hereinafter set forth, and informing him that those resolutions would be passed by the *58board of directors at its next meeting on the twenty-first of March, and that as he was appointed editor and manager and president, he would have to be appointed under those resolutions arid would have to agree to them, and Jones then said he could not withdraw the protest as it was a matter of record, hut having read the resolutions he said he felt he could accept; that he would accept his position under those resolutions and those by-laws. Being asked by Carvalho to put that in writing, Jones did so as follows:
“St. Louis, Mo., March 19th, 1895.
“To S. S. Carvalho:
“I have been, and am now, performing my duties under my contract with Mr. Pulitzer faithfully, loyally and diligently. I propose to go on performing them in the same faithful and loyal manner until my contract is fulfilled in all its particulars, or so long as I am permitted to do so. I state to you, Mr. Carvalho, that under these resolutions shown to me, and to be proposed for the adoption of the Board of Directors, I see my way to do my work as president, editor and manager, in a peaceable and mutually satisfactory manner. I am ready to go on with my work under those resolutions as read to me, and in accordance with my contract. I now repeat the statement and authorize you to convey it to Mr. Pulitzer.
“(Signed) C. H. Jones.
The resolutions herein, referred to are these:
“Resolved, That in the future the words ‘Pounded by Joseph Pulitzer’ shall permanently remain at the head of the editorial page of the Post-Dispatch.
‘ ‘Resolved, That the traditional character and principles of the Post-Dispatch shall remain unchanged under any new management, and that it shall be con-, tinued entirely free, independent, and untrammeled by any partisanship or party affiliation.
*59“Resolved, That Col. Charles H. Jonesbe appointed editor and manger of the Post-Dispatch for the current year, subject, however, to the by-laws of this company, and the power of the board of directors, and that his salary be fixed at $10,000 per annum.
“Resolved, That until the further order of this board the president is hereby authorized to fix and regulate the salaries of all employees on the Post-Dispatch, up to $60 per week,.and that he shall have control over the staff; he shall also have control over the editorial columns; provided, however, that said control shall not interfere with the policy of said Post-Dispatch, as expressed in the resolution passed by the board of directors this day.”
Jones testified that only the first, üvo of those resolutions were shown to him, and that it was these that he referred in his letter to Carvalho of March 19, but inasmuch as the trouble about the head line had been arranged and no question as to the preservation of the traditional character and policy of the Post-Dispatch had yet arisen, and inasmuch as the'very object of the second two of the resolutions was to compose differences which had already arisen between the parties as to the fourth by-law and as to Jones’ powers over the Post-Dispatch, as to whether he should be subordinate or paramount to the Board of Directors, inasmuch as this was the situation of affairs, unless all of the resolutions had been submitted to Jones before he wrote the letter mentioned, that letter would be without force, meaning or significance. These considerations lead to the belief that Carvalho’s statement of the matter is the correct one.
The board of directors met on the twenty-first of March, two days after the above letter was written. Plaintiff was elected president, Samuel Williams was elected vice-president, E. D. White was elected treas*60urer, and S. S. Carvalho was elected secretary; all these elections were unanimous. The four resolutions above set out were then adopted. Col. Jones voted for all of them except the one appointing him editor and manager for one year at a salary of $10,000 per annum, as to which (being personally interested) he abstained from casting a vote either way, but he made no objection thereto and filed no protest of any kind, and sighed the record as president.
Peace was apparently restored. The authority of the board of directors as the controlling body was apparently re-established and recognized, and things moved along smoothly until some time in the summer of 1895, when the directors and the majority stockholders became dissatisfied with the conduct of the paper in various particulars. Mr. Carvalho, one of the directors and a newspaper man of experience in whose judgment Mr. Pulitzer had confidence, came to St. Louis, looked into matters and consulted with the resident directors, and others in the city. After his return to New York he wrote and delivered to Col. Jones (who happened also to be in New York at the time) letter dated August 31, 1895. To this letter of protest, Jones deigned no reply. •
Carvalho waited till September 7, when he again wrote Jones as follows:
“TheWorlcl, New York, September 7th, 1895. — Col. Charles H. Jones, Hotel Brunswick, Asbury Park, New Jersey: — In my letter of protest to you as a director of the Post-Dispatch, on August 31st, three points are mentioned; namely:
“First. That the tone and policy of the Post-Dispatch be radically changed on the silver question.
“Second. That the tone and policy of the Post-Dispatch be radically changed as to its course regarding *61the Stone Democratic faction, of which it has become the organ.
“Third. That a more capable business manager be obtained.
“It is vitally important for the welfare of the Post-Dispatch that yon give an immediate answer as to the first two of these protests, namely, a changed policy on the silver question, and the Stone faction affiliation. It would be pleasanter and more agreeable if you pledged prompt and loyal compliance, to make these changes at once. If, however, you do not pledge prompt and loyal compliance, a meeting of the board of directors will be called, when the matter will be laid before it that it may immediately proceed to take action to protect the Post-Dispatch from the danger and folly of its present management. In reference to the third protest, regarding the business management, that may remain open for the present, but as to the protest regarding the silver policy of the paper, and its factional affiliation, I must request an immediate reply.
“Tours truly, S. S. Carvalho.” '
After reading the letter Col. Jones said to the messenger, who wás instructed to wait for an answer: “Tell Mr. Carvalho that I say I have received his letter, and that there is no answer.” Thereupon the following call for a board meeting was issued and a copy sent to all the directors, including Col. Jones, who received it at Asbury Park: “New York, September 10th, 1895.— Col. Charles H. Jones, Hotel Brunswick, Asbury Park, New Jersey: — Dear Sir: In accordance with request from majority of the board of directors, Messrs. Williams, Pulitzer and Carvalho, you are hereby notified that a special meeting of the Pulitzer Publishing Company is called for Saturday, September 21st, at the Post-Dispatch building, St. Louis, Missouri, at 12 o’clock, noon. Yours, S. S. Carvalho.”
*62On the twenty-first of September, the day on which the corporate meeting was to be held, this proceeding was instituted to prevent the meeting from being held, and these proceedings were successful in securing a temporary restraining order.
The material portions of the petition are to the effect following that the contract of February 6, 1895, therein set forth, was entered into by Pulitzer with Jones, not only as the act of Pulitzer on his own behalf, but also on behalf of the corporation, the Pulitzer Publishing Company, of which he is president .and practically sole owner.
It is not alleged in the petition that the contract aforesaid was ever ratified by the company, but it is charged that Pulitzer was president and sole owner of the Pulitzer Publishing Company, and that by himself and his counsel he assured plaintiff that a separate contract with plaintiff was unnecessary, etc., etc.
It is also alleged in the petition that the directors of the- Pulitzer Publishing Company were advised of this contract and that it was acquiesced in by all parties connected with the Post-Dispatch and the Pulitzer Publishing Company.
Jones also alleges that, at the time of making this contract, it was collaterally agreed between him and Pulitzer that by-laws should be framed in harmony therewith and that a board of five directors of the company should be elected to be composed of the plaintiff and one to be named by him, two to be named by Pulitzer, and a fifth to be a citizen of St. Louis of high character and independence to be selected by Jones and Pulitzer jointly.
The claim is made by Jones that Pulitzer failed to perform the collateral agreement and that at a meeting of the stockholders held on the sixteenth day of March, 1895, by-laws of the company were adopted by the *63affirmative vote of Pulitzer’s stock, which were inconsistent with the contract. Special complaint is made as to the fourth by-law, heretofore recited.
Complaint is also made that at this stockholders’ meeting the directors were not elected in pursuance of the alleged collateral agreement. The directors elected were Jones, Pulitzer, Williams, White and Carvalho. Williams, White and Carvalho were alleged to be employees of Pulitzer and under his control.
Jones alleges that he has performed the contract in every respect on his part and that his management of the paper has been attended with exceptional success. He charges that Pulitzer is seeking to annul the contract by using his dependents in the board of directors of the Pulitzer Publishing Company to embarrass and defeat him in his management and control of the paper, and that the directors of the company now claim that the contract between him and Pulitzer is not binding upon the company, nor upon them as its directors, and that they demand that he shall change the editorial policy of the paper to make it conform to their views, and that they threaten that unless he agrees to do so, they will remove him from his position as editor and manager of the paper.
Jones alleges that he consented to acquire an interest in the Post-Dispatch and to undertake its conduct and management solely by reason of the absolute control of the policy and management of the paper, which was secured to him by his contract with Pulitzer, and that the successful administration of the paper requires that the editor and manager shall be unembarrassed and unfettered in his control of the policy and conduct of the paper, and that it will be impossible for him to continue his present successful management of the paper unless the defendants are restrained from in*64terfering with him in the performance of his duties under his appointment by Pulitzer.
He asks that the defendant Pulitzer be not permitted under the cloak of th% corporate organization controlled by him and through his dependents thei’ein to repudiate the agreement made and perfected by him in good faith, and asks for specific enforcement of his rights of control and management by injunction against the Pulitzer Publishing Company, its directors, servants, agents and employees, restraining them and each of them from interfering with his conduct and management of the Post-Dispatch, or with his control over the columns and policy of the paper during the term of his contract.
The defendant’s answer contains general and special denials and also pleas of estoppel. They do not deny that such a contract as that contained in the petition was entered into between Jones and Pulitzer, but they insist that it is but the personal agreement of the parties to it, and nowise binding on the Pulitzer Publishing Company or its representatives; they deny that the corporation or its representatives ever ratified'or approved the contract, but that on the contrary they repudiated it at the first meeting of the stockholders and of the directors held after the contract was made. They deny the collateral agreement with regard to the enactment of by-laws and the constitution of the board of directors.
It is alleged that such a contract is beyond the power of the company to make and that it is void as against public policy. Also that so far as involved in this proceeding, it is a contract for personal service and can not be specifically enforced. It is also insisted that the directors are charged by the law of Missouri with the conduct of the business of the company, and that they can not by an act of their own relieve them*65selves of this duty, and should not be enjoined from its performance by the court.
A hearing was had upon the merits and a decree entered substantially as prayed by the plaintiff.
The decree of the court amongst other things orders : '
“That the defendants, Samuel "Williams, Florence D. White, S. S. Carvalho and the Pulitzer Publishing Company, and the servants, agents and employees of them, and each of them, be and they are hereby enjoined from interfering with the plaintiff’s control and management of the St. Louis Post-Dispatch, and from in any manner hindering or impeding him in his duties as editor and manager of said newspaper, during .the period ending five years from the 6th day of February, 1895, under terms of the contract of February 6, 1895, set forth in the petition herein, or with plaintiff’s control over the editorial policy of said newspaper, or with the performance of his duties as editor- and manager under said contract, including the employment, direction or dismissal by him as editor and manager of said newspaper, of any of the subordinates or employees connected with the editorial, news or business departments of said newspaper.”-
The appeal of defendants questions the correctness of this decree. Other facts will be noted or more fully. developed as occasion may require.
The foregoing summary of the pleadings and facts, especially of the latter, disclosed by the record, has been deemed unavoidably essential in order to properly understand the case at bar, and the remarks which hereafter make comment upon them, because as the familiar maxim has it, “Out of the facts the law arises.”
The facts already set forth seem to present the fol-owing questions for determination:
*66First. What was the nature, of the contract entered into between Pulitzer and Jones on February 6, 1895?
Second. Was that contract, if a mere individual contract, ever ratified or acquiesced in by the corporation defendant?
Third. Granting for argument’s sake, that ratification of the contract did really occur, is it such a contract as can be specifically enforced?
Of these questions, in their order.
1. What was the nature of the contract, personal or corporate? There are many reasons for saying that the contract was the former, and not the latter, and are furnished by the facts aforesaid. In the first place the contract does not purport to he a corporate act. Had it done this, had it been regular on its face, executed on behalf of the corporation by the proper officers and within the scope of its business, it would have been prima facie evidence of a corporate act (Beach Priv. Corp., sec. 203), but there are on the face of the contract no indicia whatever of corporate action or corporate assumption of obligation. Obviously the same rule must hold here as does in regard to official action by a public officer. In a case of' that kind occurring in Vermont, it was said with much force:
“It is difficult to see how anyone can act officially on paper, and not so state on the paper.” Spear v. Ditty, 9 Vt. 282. See, also, Callahan v. Davis, 125 Mo. 27; Howard v. Heck, 88 Mo. 456, and cases cited.
On the other hand, the contract in question has all the features that pertain to, and the characteristics of, oné executed between individuals; the parties to it are spoken of and subscribe their names to the contract as such. Not the slightest intimation occurs in the entire document having reference, express or implied, to any *67official relation which either party bears to any corporation. The contract under review could not be the contract-of the corporation for the very plain reason that the subject-matter of the contract, to wit, its shares of stock, the company did not own, and in which it could not deal. This stock it is, and none other which Pulitzer contracts to sell, and Jones agrees to buy. Subordinated to this feature of sale and purchase is all else in the contract, and in fact made part and- parcel thereof. By its very terms the contract so provides: “It is agreed by and between the parties hereto, and made a part, of the consideration for the sale of said 1,667 shares of stock that the party of the second part shall be appointed editor and manager of the Post-Dispatch, etc.”
The nucleus and principal subject-matter of the contract is the stock, 1,667 shares of the Pulitzer Publishing Company, which Pulitzer contracts to sell and which Jones contracts to buy for $80,000.
Clearly the company could have no interest in such a purely personal transaction. But as already seen, the payment of the sum just mentioned is not the sole consideration paid for the stock, because the contract further recites: “That for and in consideration of the sum of eighty thousand dollars ($80,000) in cash and the performance by the party of the second part (Jones) of the conditions hereinafter set forth, the party of the first part (Pulitzer) agrees to sell and deliver to the party of the second part, one thousand, six hundred and sixty-seven (1,667) shares of the capital stock of the Pulitzer Publishing Company, of St. Louis, Missouri, being one sixth (1-6) of the total capital stock of said corporation.
“And, whereas, the party of the first part is induced to make this sale and enter into the covenants herein contained on the assurances of the party of the *68second part of Inis ability to fulfill the covenants and conditions and avoid the penalties hereinafter set forth.
“Now, therefore, it is agreed by and between the parties hereto, and made a part of the consideration for the sale of said one thousand, six hundred and sixty-seven (1,667) shares of stock, that the party of the second part shall be appointed editor and manager of the Post-Dispatch, a newspaper published in St. Louis, Mo., by the Pulitzer Publishing Company, for the term, of five years from the date hereof, at an annual salary of ten thousand dollars ($10,000).”
Under the conditions thereafter set forth, Jones’ acceptance of the position of- editor and manager is a consideration moving to Pulitzer and one of the inducements to the sale of stock by him. On his part, Jones is to devote all his time and energies to the paper, to conduct it with strictest integrity and economy, and besides, meet certain financial tests which the contract prescribes. All these exertions on his part, however, constitute but a part of the consideration for the stock which he purchased.
Another proviso of the contract, to wit, that Pulitzer will elect Jones director and president of the company, and that on the happening of certain contingencies, Pulitzer shall have the right to repurchase the stock, are all of them naught else but personal; it would be out of the reach of the ’company to perform any of them, even if ever so desirous of doing so. Thus throughout the entire contract Jones’ performance of “the duties and labors of editor and manager” is a consideration expressly stipulated to be for Pulitzer’s profit; three times does the contract affirm that Jones is to be editor and manager as a consideration moving to Pulitzer, and as part payment of the stock. The only portion of the contract in which the company had an intei’est, or which if made in the corporate *69name and on its behalf, it could perform; is that portion relating to Jones’ employment as editor and manager; this, however, is by no means an independent engagement, but expressly constitutes part of the stock transaction, and is indissolubly blended therewith.
Again, to state the matter in a more condensed form: In a former contract, Jones had proposed to Pulitzer to pay $100,000 for the same amount of stock he was now getting, by the present contract for $80,000 or $20,000 less so far as money was concerned, but in addition to cash payment and in lieu thereof, he was to make part payment in services as editor and manager of the paper by performing “the duties and labors” of that position for five years at $10,000 per year if Pulitzer would put him in a position to do so. In other words, the labors and duties of editor and manager and the payment of $80,000 were considerations for Pulitzer’s benefit, and the one thousand six hundred and sixty-seven shares of stock and the salary of ‡10,000 per year were the considerations moving to Jones.
The correctness of this view finds further support, confirmation and emphasis in the seventh paragraph of the contract to the effect, that if Jones within three years fails in any sense to perform the “duties and labors of editor and manager” Pulitzer is to have the right to repurchase the stock at $80,000, and why? Because the stock had not been paid for at its full value by just the said sum required for its repurchase. This idea finds further illustration in the eighth paragraph, for this provides that if after three years of service by Jones and then he should fail, etc., Pulitzer may repurchase at appraised value. That is, Jones having paid by labor the additional and major part of the consideration is to receive the full value of the stock in case of Pulitzer’s repurchase. This discussion may perhaps serve to illustrate, to make plain and promi*70nent the thoroughly personal nature of the contract being examined. And if further proof were needed to confirm it, it would be found in Jones’ own contemporaneous acts, statements and writings. He admits that the subject of whether the contract was a personal one or not was the topic of frequent conversations, between himself, Carvalho, Pulitzer, Bowers and MacDona, who assured him that the contract would bind the corporation. This is substantially the averment in the petition. But Bowers testifies that he never uttered such a word to Jones, and had nothing to do with the second contract, that is of' date February 6, nor conversed with Jones about it, and would not in any event have told Jones that the contract in suit would bind the corporation, because such a statement would not have been true. Pulitzer, Carvalho and MacDona testify that they told Jones exactly the reverse of the assertion that the contract would bind the company.
MacDona’s testimony in this regard is confirmed in quite a singular way. Jones in his vivo voce testimony had said in substance that a friend in New York had told him that it would be proper to have a second contract from Pulitzer as president of the company; that this was said on February 1, 1895, when he had received a draft of the contract ultimately executed. Next day Jones started for Jekyl Island. Asked if when on the island he did not speak to MacDona about the same thing (to wit, a supplemental contract from the corporation), he answers, “Not one word.” Mac-Dona, however, 'a disinterested witness, who acted as the attorney for Pulitzer on the island, when the contract was signed February 6, and whose deposition was taken long before Jones took the stand, and therefore could not anticipate what Jones would subsequently say, testifies: “He (Jones) signed his name to an indorsement on the certificates, about their being non*71negotiable, and then when it was all at an end he asked me about whether that contract would bind the company. I told him I did not think it would. He told me this man, naming somebody in New York, had told him the same thing, and another contract would be necessary. ‘Well,’ I said, ‘It does not take a lawyer to find that out.’ I said, ‘This is a personal contract. However, you have got to take advice from your own counsel; I only represent Mr. Pulitzer in this matter between yourself and himself, this is a personal contract.’ I said, ‘But that seems to be a matter of very easy arrangement, a resolution or anything like that will settle it, but you will have to consult your lawyer about it.’ ”
Now, how could MacDona know what Jones’ friend had told him in New York about a supplemental contract unless Jones had afterward told him on Jekyl Island, just as MacDona says he did do?
As already seen, Jones did not afterward press any longer for a “supplemental contract” by the corporation, 'as recommended by his New York friend, but drew a resolution in lieu of it, and erroneously fathered it on Pulitzer, instead of MacDona.
What has been heretofore observed abundantly shows that the contract was wholly personal and was so intended to be, at least by Tnlitser. But even if Pulitzer had otherwise intended, nevertheless the contract as drafted and signed, despite that intention, would still have been only personal, regardless of who owned a majority of the shares of stock in the corporation, and for these reasons:
“The stockholders can not enter into eonHact with third persons. Contracts between the corporation and third persons must be entered into by the directors and not by the stockholders. ' The corporation, in such matters, is represented by the former and not by the *72latter. Such is one of the main objects of corporate existence. To the directors are given the management and formation of corporate contracts. The stockholders can not, in meeting assembled, bind the corporation by their contracts in its behalf. Although one pei’son owns a majority of the stock, or all of it, or all but two shares, he does not in consequence thereof acquire the right to act for the corporation, or as the corporation, independently of the directors. One person may own all of the stock, and yet the existence,- relations and business method of the corporation continue.” 2 Cook on Stockholders, sec. 709.
In American Preservers’ Company v. Norris et al., 43 Fed. Rep. 711, the Taylor Manufacturing Company, a Missouri corporation, having been advised that it could not enter into a trust, conveyed its plant to Taylor and Norris, its principal stockholders, who in turn transferred it to tha American Preservers Company, another Missouri corporation and the representative of a trust. As part of the transaction Taylor and Norris agreed that they would not again directly or indirectly engage in the business. But afterwards, the Taylor Company built a new plant and resumed operations. Thereupon the American Company brought suit against the Taylor Company and Taylor and Norris to enjoin them. The injunction was denied, the court saying: ‘‘The agreement in question.professes on its faceto be the individual contract of L. E. Taylor, E. R. and James N. Norris, with the trustees of the American Preservers7 Trust; and it can not be construed as the contract of the Taylor Manufacturing Company without the aid of extrinsic proof, which has not been furnished, even if such proof is admissible. Evidently, therefore, the contention that the Taylor Manufacturing Company is bound by the agreement must rest wholly on the ground that Messrs. Taylor and Norris *73are its largest stockholders; that the business of the company inures mainly to their benefit; and that, by virtue of their relation to the corporation as principal stockholders and officers, they have power to control its action, and are bound to so control it as to harmonize with their own individual contracts. Such relation on their part to the company is clearly not sufficient to cast on the corporation the burden of discharging any obligation that such stockholders in their individual capacity may have assumed. As officers and directors of the corporation, it is their duty to serve the interests of the corporation, considered as a distinct entity. It is familiar law that a corporation has a personality of its own, distinct from that of its stockholders; that it is not affected in the most remote degree by contracts made by its stockholders with third parties, whether they own much or little of its capital stock, and is not bound to discharge ,any personal obligations assumed by its stockholders. Pullman’s Palace Car Co. v. Railroad, 115 U. S. 587; Moore & Handley Hardware Co. v. Towers Hardware Co., 87 Ala. 206; Davis Wheel Co. v. Davis Wagon Co., 20 Fed. Rep. 700.”
In Humphreys v. McKissock, 140 U. S. 304, the question is considered at some length. The court say:
“Both the commissioner and the court, in confirming his report and entering the decree mentioned, seem to have confounded the ownership of stock in corporation with ownership of its property. But nothing is more distinct than the two rights; the ownership of one confers no ownership of the other. The property of a corporation is not subject to the control of individual members, whether acting separately or jointly. They can neither incumber nor transfer that property, nor authorize others to do so. The corporation — the artificial being created — holds the property, *74and alone can mortgage or transfer it; and the corporation acts only through its officers, subject to the conditions prescribed by law. In Smith v. Hurd, 12 Metc. 371, 385, the relations of stockholders to the rights and property of a banking corporation are stated with his usual clearness and precision by Chief Justice Shaw, speaking for the Supreme Court of Massachusetts, and the same doctrine applies to the relations of stockholders in all business corporations. Said the chief justice: ‘The individual members of a corporation, whether they should all join, or each severally, have no right or power to intermeddle with the property or concerns of the bank, or call any officer, agent or servant to account, or discharge them from any liability. Should all the the stockholders join in a power of attorney to .anyone, he could not take possession of any real or personal estate, any security or choses in action; could not collect a debt, or discharge a claim, or release damage arising from any default; simply because they are not the legal owners of the property, and damage done to such property is not an injury to them. Their rights and their powers are limited and well defined.’ ”
A case strikingly in point and strongly resemblant of the one in hand, is that of Guernsey v. Cook, 117 Mass. 548:
Cook and Beebe owned a majority of the stock of the India Company. Cook, with Beebe’s concurrence, made a contract with Guernsey employing him as. treasurer of the company at a salary of $3,500 per year; also selling him one hundred shares at par. It was agreed that if for any reason it should become desirable to dispense with Guernsey’s services as treasurer, he should have thirty days’ notice and his stock should be re-purchased at the price he had paid with interest. In the contract Cook described himself as “president *75and representing the India Company.” On this appeal the question was whether the contract was that of Cook or of the India Company. The court said:
“We are of opinion that the .instrument declared on is the contract of the defendant personally and not of the India Company. It is not executed so as to bind the company. It is signed by Cook without any addition indicating that he was acting as an officer or agent of the company. The fact that the contract is in form a personal promise of Cook is very strong, if not conclusive, evidence that it was intended that he should be bound by it. Simonds v. Heard, 23 Pick. 120; Morell v. Codding, 4 Allen, 403; Fullam v. West Brookfield, 9 Allen, 1. But the terms of the contract show that such was the intention of the parties. The principal stipulations of the contract, as to the plaintiff’s purchase of one hundred shares of the stock of the company, as to the terms upon which it was to be reconveyed to Cook and Beebe if the plaintiff should cease to be treasurer, and as to his rights in any proposed sale of stock, are all matters which do not concern the company, and in which Cook and Beebe alone are interested. To hold the company bound by promises in which it has no interest there ought to be unequivocal evidence that such was the intention of the contracting parties.”
On a subsequent appeal it was held that the contract was void as against public policy.
In England v. Dearborn, 141 Mass. 590, it was held that a person who held all, save two, of the shares of a corporation and was besides its president, treasurer and general manager, could not lawfully mortgage its property without the assent of its board of directors.
In Pullman Co. v. Railroad, 115 U. S. 587, it was held that though one railroad company owns nearly all the stock of another corporation it can *76not act or contract for the latter except through the board of directors, and if the directors of the independent company act contrary to the wishes of the dominant one, the latter has no power to prevent it and has no means of enforcing its wishes, except by the election of other directors at the proper time and in the proper way.
In Hopkins v. Lead Co., 72 Ill. 373, it was held that a sale of leases and lands belonging to the company by its majority stockholder though made in its name is not binding upon it. He could control the action of the company through its power to elect its officers, but the company could only act through its proper officers.
To the like effect see Button v. Hoffman, 61 Wis. 20; Hill v. Rich Hill Coal Mining Co., 119 Mo. 9, and cases cited; Allemong v. Simmons, 124 Ind. 19; Besch v. Western Carriage Co., 36 Mo. App. 333; Pfeiffer v. Lansberg Co., 44 Mo. App. 59.
This court in Hill v. Rich Hill Coal Mining Co., 119 Mo. 9, has given full recognition to the doctrine announced in the foregoing cases, that directors are the governing body of the corporation, and can not represent or bind the corporation except when duly assembled and acting as a board and not otherwise, and the fact that one of the directors held a majority of the stock, that this did not give him the right to disregard the rules of law which govern in such cases and substitute his own will therefor.
2. Was the contract, if an individual contract, ever acquiesced in or ratified by the corporation?
It really seems after reading the evidence in this case like a work of supererogation to answer the above' question. Of course ratification means an affirmative act; acquiescence a negative one or series of acts partaking of the nature of laches. Obviously, however, *77no ratification was needed of the act of appointing Jones editor • and manager, since this was done by Pulitzer as president of the company and who, by the; by-laws, was clothed with the executive power thereof, but Pulitzer’s note of appointment did not specify any length of time or amount of compensation and was, as Pulitzer testifies, only intended as' a temporary appointment.
But the matter in controversy here is not the appointment, but the contract itself; was it ratified? That there was no ratification of the contract abundantly appears at every turn we take through this voluminous record.
In the first place full knowledge of the whole contract was the indubitable prerequisite of its ratification, and evidence of such knowledge should be clear. First Nat. Bk. v. Gay, 63 Mo. 33; Story, Agency, sec. 239. In a word, a fraction of knowledge can not beget an integer of ratification.
Now what knowledge (aside from Pulitzer) did the then stockholders and directors have of the contract? . Outside of the one just mentioned there were Mrs. Pulitzer, Davis, White, Gibson and Williams. There is no testimony whatever that Mrs. Pulitzer, a large shareholder, had any notice or information whatever as to the existence of such a contract. Davis, who owned and had owned for some eight years four hundred shares of stock, had never seen the contract nor was aware of its provisions even when testifying as a witness in this cause. White, a director and a shareholder of two hundred shares (on which he had paid $9,000, his lifetime savings and nearly all that was due), did not see the contract until this litigation began. He had heard that Jones had bought a controlling interest in the paper, but afterward was informed by Williams that this was not true, that Pulitzer *78remained the owner of the majority of the stock, etc., but Williams did not tell White what the contents of the contract were.
Gribson, another shareholder and director, had never seen the contract or had known of its existence until the latter part of February or the first of March, and even then it does not appear that Gribson examined or made himself familiar with the contract.
Williams did not know what the contract was until February 19 or 20 and only heard what purported to be a copy of the lengthy document read over to him by MacDona at the Southern hotel. Williams testifies that MacDona held it in his hand and read it. “I did not altogether like that, at the time. I was a little suspicious. There seemed 'to be a general disposition all around to keep us here in the dark.” This seems to have been quite in line of Jones’ policy .as indicated in his letter to Pulitzer of February 12 which inclosed the resolution already quoted, that is “specific enough to identify the contract ratified,” “without disclosing details which it is not necessary for the board to know.”
So that if full knowledge is the legal as well as the logical antecedent of ratification, then no ratification was possible in this ease by the shareholders when they assembled at the shareholders’ meeting on the sixteenth of March.
And besides, the rule of law is understood to be that in order to a valid ratification by shareholders of an unauthorized act, such ratification must consist in the unanimous consent of the shareholders, and that nothing short of this will suffice. 1 Morawetz, Priv. Corp., sec. 228 ; 2 Ib., sec. 625.
So that if ratification must have its foundation of knowledge, and if unanimous consent of the shareholders is always a sine qua non, then as Mrs. Pulitzer, *79Davis, and White were not possessed of any knowledge of the contract, there was no unanimous consent and therefore no ratification by all the shareholders.
But there was no ratification by the shareholders for the far better and affirmative reason that the fourth by-law adopted by the shareholders’ meeting on the sixteenth of March was an absolute repudiation and. rejection so far as concerned corporate action, of the personal contract between Pulitzer and Jones. And this repudiation and rejection over Jones’ protest, can not be tortured into a ratification by the assertion that Jones was elected director at the same meeting. Owning, as he did, one sixth of the shares, it was but natural that a directorship should be offered and conferred upon him. And it is conspicuously observable as heretofore commented on, that in this protest Jones does not pretend that his contract with Pulitzer is other than personal, in fact he does not mention it in any other way. Nor does he venture even so much as to offer his resolution of ratification, which he asserts Pulitzer asked him to draft, but which assertion Pulitzer denies.
After the adjournment of the shareholders’ meeting, four resolutions were shown Jones which he was told would be offered at the meeting of the board of directors on March 21; that he would have to be appointed under these resolutions and consequently would have to agree to them. Thereupon Jones wrote the letter of March 19 copied above, in which he stated that he could and would work as president, editor, and manager under the resolutions in a peaceable and mutually satisfactory manner. Now, Jones asserts that only the first two of the resolutions heretofore set forth were shown him, but for reasons previously given, Carvalho’s version of the affair must be regarded the *80correct one. These resolutions, for the sake of convenient reference may be thus epitomized:
The first required that the line “Pounded by Joseph Pulitzer” be kept at the head of the editorial page, was a demand that Pulitzer be recognized as a factor in the paper’s life and work.
The second held the paper to its traditional character and pledged it to a free, independent course, untrammeled by partisanship or pai’ty affiliation.
The third, instead of recognizing the claims of Jones, simply appoints him editor and manager for the current year, subject to the by-laws and the power of the board of directors.
The fourth, voted for by Jones, vests in “the president” authority to fix the salaries and to control the paper, subject only to the paramount authority of the board. This was voted for by Jones.
When the board of directors met, by unanimous vote Jones was elected president; Williams, vice-president; White, treasurer; Carvalho, secretary, and the resolutions were adopted, Jones voting for all of them except .the third in which being personally interested and therefore disqualified, he did not vote, but he made no objection and filed no protest, and attested all of the resolutions in his capacity as president, and they extend to him the only recognition ever accorded to him by the company, and every one of them was an act of management and control.
Surely none of these resolutions in the slightest degree tends to ratify the contract, on the contrary they give it decided repudiation. More than that, not only was the contract rejected by the company, but by his letter of March 19 and by his acceptance of the office of “editor and manager for the current year, subject to the by-laws and the power of the board of directors,” Jones was absolutely estopped from making or *81enforcing any further claim against the corporation based on the contract with Pulitzer. Nothing can be clearer than this unless, indeed, the doctrine of estoppel, that conservative salt of the law, “have lost his savor.”
3. Having thus ascertained that the contract was -the personal one of Pulitzer and Jones, and was never ratified nor acquiesced'in by the corporation, we are thus brought to consider our third interrogatory, viz.: Granting, for argument’s sake, that ratification of the contract really did occur, is it such a contract as can be specifically enforced!
The lower court held, and properly held that the construction put on the contract by the counsel for defendants was the correct construction in holding it to be the personal contract of Pulitzer, and not that of the Pulitzer Publishing Company. But it held further that inasmuch as the board of directors could not make, such a contract, that a fortiori it could not ratify it. Yet, nevertheless, it proceeded to enforce specific performance of that contract against the corporation, and in the decree for that purpose is to .be found the following: “And defendant Pulitzer, not having been served with process herein, and no appearance having been entered on his behalf, the cause as to him is dismissed.” Upon this ruling of the court, counsel for defendants very acutely observe: “We venture to say that the action of the court in this respect is without precedent; it enforces the contract of a person who is not a party to the suit, against a third person who is not a party to the contract.”
The lower court evidently proceeded upon the theory indicated in its opinion that though at law a stockholder holding a majority of the stock could not bind the corporation by his contract, yet that in equity he might do this, etc.
*82There are exceptional cases where a corporation organized' for the express purpose of perpetuating a fraud, ex gr: where a person has contracted that he will not do a certain act, he will not-be allowed to form and control a corporation in order that it may do the act contracted against. There a court of equity will interpose. 2 Cook on Stockholders, see. =663«, and cases cited.
But in a note to. that section, the learned author says: ‘‘Unless there is a positive allegation and proof that the corporation was fratidulently formed to violate the individual contract, the suit will fail.” Citing, Moore, etc. Co. v. Towers, 6 S. Rep. 41.
But there is no allegation of fraud in this case, and consequently the doctrine just announced has no application in the present instance.
There is another class of authorities cited by counsel for plaintiff relating to modern corporation trust cases, which are equally as inapplicable to the circumstances here presented as the cases just noted.
Outside of these exceptional instances, courts of equity follow the lato, and their powers are no more, flexible to .overthrow well established common law or statutory rules than are those of courts at law, and no precedent can be found establishing the contrary.
Endless confusion and injustice would inevitably result from an opposite course of procedure or theory of action. Stockholders would become the private and joint owners of the corporate property, would assume the powers of the corporation, supersede its functions and dispose of the corporate property for their own benefit, and without incurring personal liability. Button v. Hoffman, 61 Wis. 20.
The only way to prevent such consequences is to respect and enforce that well settled rule of law which compels a corporation to preserve its identity and act *83through Its regularly constituted officers and agents. And in this connection it is proper to observe that it .will not do to say that the corporation defendant is a “dummy” organization. If so, then it would result that in all cases where one stockholder holds a large majority of the stock, that the corporation however regularly organized would be a “myth,” which is clearly at war with the adjudications cited under the first paragraph of this opinion.
Besides, plaintiff having instituted this proceeding against three of the defendants as the directors of the corporation and against the corporation, will not now be permitted to change front and claim anything to the contrary of what he in his petition has solemnly alleged.
And the like line of remark applies to several of the stockholders. Mrs. Pulitzer and Davis had, it 'is true, their stock given to them by Pulitzer years-ago, and on which they have since drawn dividends, yet their holdings, though gratuitous, are just as valid as if bought and paid for; no creditor of Pulitzer could now question their validity. And as to White, having bought his two hundred shares for $13,000, and paid $9,000 of that sum, he has an equity, which is impregnable to all assaults, made of course in a lawful manner. With these prefatory remarks, we proceed to discuss and to answer the present interrogatory: Is the contract such an one as can be specifically enforced?
a. The rule governing the specific enforcement of a contract requires that it must be certain and definite, just and fair in all it parts; its must be mutual, its enforcement must not be productive of hardship or injustice nor compel a party to an illegal act, nor must the enforcement of the contract be against public policy.
*84“Although a contract may contain a full "recital of everything to which the parties agreed, yet it may be so ambiguous as to one or more of its material terms, as to fail to express the intention of the parties with requisite precision. If there be strong doubt whether both parties to a contract understood it alike, the court will not decree specific performance. It has even been held that where one of them proves that he understood the agreement in a different sense from the other, the court will decline to interfere, without considering whether or not the defendant’s construction is reasonable.” Waterman on Spec. Perf., sec. 152.
“A contract means consensus ad idem.” Lord Westbury puts it thus in the case of Chinnock v. Marchioness of Ely: '“An agreement is the result of the mutual assent of two parties to certain terms, and if it be clear that there is no consenstis, what may have been written or said becomes immaterial. 4 D. J. & S. 638; 1 Beach, Mod. Contr., sec. 65.
Here Jones contends that the contract as understood by him, gave him as editor and manager “absolute” control, while Pulitzer contends he understood the contract in an entirely different way. Inasmuch, therefore, as the minds of the parties nevermet on this material point, specific performance of the contract can not be awarded, provided always that the precedents of the law be followed.
b. But the contract did not clothe Jones with powers as comprehensive as claimed by him. The word “absolute” is not found in the contract, and section 2772, Revised Statutes 1889, provides that “the property or business of the corporation shall be controlled and managed by directors, not less than three nor more than thirteen in number, who shall respectively be stockholders in such corporation, and one of whom shall be a bona fide citizen of this State, to be *85elected by, ballot, by the shareholders in such corporation.” The section further provides for the election of such directors for one year, and not to exceed three years.
Now the law is well settled that whatever the law will imply in a contract is as much part and parcel thereof, as if set forth in terms therein. Lawson on Contracts (c), sec. 33; Whincup v. Hughes, L. R. 6 C. P. 84; Hudson Co. v. Penn. Co., 8 Wall, 276; State v. Board, 108 Mo. 242.
When'parties make a contract it is presumed to be done in subordination to existing law, and not otherwise, and will be construed accordingly. And where a contract is susceptible of two constructions, one making it legal and the other illegal, courts will adopt the former. Hobbs v. McLean, 117 U. S. 567; Guernsey v. Cook, 120 Mass. 501; Wiggins Ferry Co. v. Railroad, 128 Mo. 245. The provisions of section 2772, stipra, must therefore be regarded as contained in the contract under review.
The mere fact that Jones is given the “control and management” of the Post-Dispatch by no means gave him the “absolute” control of the concern. As well might a general manager of a railroad assume to be supreme'because given extensive control over a large system of railways, and yet he remains subject and perfectly obedient to the board of directors, not because he perhaps is not as well fitted for the supremacy as they are, but because the law commands that he yield obedience to the powers created by the law, and he does it. Not only is this the true and legal construction of the contract, but Jones,'under and by his supplementary concurrent agreement of even date with the principal contract expressly bound himself to “agree to the adoption of a set of by-laws to be hereafter framed absolutely forbidding any officer of the com*86pany from signing notes or similar obligations of the company, that even contracts involving financial obligations must have the board’s approval.” Under the explicit terms and provisions of this solemn contract he forbids himself and he is thereby forbidden to employ any person or to incur any financial obligations unless by consent of the board. And yet this agreement, by his own confession, Jones has trampled under foot. White and Steigers he discharged and employed others in their stead, not deigning to consult the board, in fact as he himself testifies: “Without regard to their right to say whether I should employ this man or that.”
Hitherto, it had always been supposed necessary in a suit for specific performance that the plaintiff should, on his part, have performed the contract,'and this on the well known maxim that “he who seeks equity must do equity.-” 22 Am. and Eng. Ency. of Law, 1035.
Yet in the face of his pronounced and self-confessed disregard of his own contract, Jones is granted, by way of perpetual injunction, a decree of specific performance which makes him the absolute manager and controller of the Post-Dispatch and all its business.
Thus was the covenant aforesaid of Jones'of equal rank and validity with the residue of his contract, as well as what the law for reasons aforesaid, would imply that contract to contain, absolutely nullified by the decree of the court, and the board of directors deprived of their express statutory authority, and the legal entity and organization of the corporation utterly ignored. In brief the corporation with all its sacred and preservative trust functions has been destroyed; has ceased to exist as a corporation aggregate, and by a species of judicial procreation has become a corporation sole, with Jones as the sole corporator.
*87c. But aside from anything heretofore said, the contract can not be enforced because so conspicuously lacking in that essential and predominant feature in a contract which is made the basis for invoking equitable interposition, to wit, mutuality. A contract in order to be mutual must be such that it might at the time it was entered into have been enforced by either of the parties against the other of them. For instance, a purchaser from a person who at the time of the sale had no estate in the property sold, may defend himself on the score of the vendor’s original incapacity to perform his part. For a like reason an infant can not sue because he could not be sued for specific performance. Fry, Spec. Perf. [3 Ed.], sees. 440, 441.
“In other words, there must be mutuality both as to the obligation and the remedy.” Glass v. Rowe, 103 Mo. 539.
So, also, in Marble Co. v. Ripley, 10 Wall. 359. The court, in passing on this topic, said: “Another reason why specific.performance should not be decreed in this case is found in the want of mutuality. Such performance by Ripley could not be decreed or enforced at the suit of the marble company, for the contract expressly stipulates that he may relinquish the business and abandon the contract at any time on giving one year’s notice. And it is a general principle that when, from personal incapacity, the nature of the contract, or any other cause, a contract is incapable of being enforced against one party, that party is equally incapable of enforcing it specifically against the other, though its execution in the latter way might in itself be free from the difficulty attending its execution in the former.” And specific performance was there refused.
In this case there are not present in the contract either mutuality of obligation or remedy. Without *88any breach of his contract, Jones is at liberty to quit when he will, undeterred by any prospective action of damages, because none could be maintained against him. In the event of Jones’ quitting, Pulitzer, not the corporation, would have the right to repurchase Jones’ stock at a price dependent in its amount on the time of his departure. Indeed, it may be-said that thecontract contemplates the resignation of Jones at any time. And it will not do to say, as has been said, that there is no lack of mutuality of remedy because, if Jones does not perform his contract, it may he terminated. But it has not hitherto been held that the right of terminating a contract is tantamount to its performance, and even if it had been thus held, this mutuality of remedy would not supply the other indigenous and indispensible ingredient in the contract, to wit, mutuality of obligation. Here the company is bound by both these strong ties aforesaid of the contract; Jones by neither.
Courts of equity have not been accustomed in the past to grant specific performance of such unilateral .contracts.
d. Under the construction put upon the contract by the lower court, Jones “in his control and management of the paper knows no master or employer.” This being the case if Jones, in his unfettered and unfetterable conduct of the jfaper, should cause libel suits to be brought and judgments recovered against the corporation (Johnson v. Dispatch Co., 65 Mo. 539), then the shareholders, ratably, will have to pay for Jones’ torts. And so it will come to pass that Mrs. Pulitzer, White, Davis, the last named of whom was not either stockholder or director at the time of the directors’ meeting on March 21, and the others of whom never were apprised at that time nor on the sixteenth of March of the contents and nature of the *89contract, and therefore can not be presumed to have ratified it, will have to respond in damages whenever Jones so wills it. And this, although Jones will own but one sixth of the stock after his reign of five years expires.
Meanwhile he may wreck the corporation by financial or other mismanagement, but protected by the aegis of a mandatory and perpetual injunction, none may say him nay or stay his hand. It would seem that a court of equity might well hesitate before giving such a harsh construction to the contract.
In times past such courts have been in the habit of ruling that where an instrument is so general in its terms as to release or convey rights not in contemplation at the time the bargain was made and instrument executed, they will restrain the instrument to the purposes of the bargain and cpnfine it to the rights intended to be released or granted. 1 Story, Eq. Jur., sec. 145; Ramsden v. Hylton, 2 Ves. Sr. 304; Powell v. Cobb, 3 Jones, Eq. 456; Pomeroy v. Benton, 57 Mo. 551.
It is quite evident that Pulitzer never made such a contract as has been attributed to him. Indeed, it may be said that no sane man would do so. It is beyond rational human belief. But conceding that he did such an exceedingly improbable thing, a court of conscience will not lend its aid in enforcing such a hard and unconscionable contract, but will leave the party who seeks specific performance of it to his remedy a.t law.
Instances are quite frequent where the specific enforcement of a contract has been denied if such enforcement would be attended by circumstances of hardship or oppression, or would be unconscientious or unreasonable, or if a hard bargain, or where a decree for specific performance would be inequitable under all the circumstances. Kimberley v. Jennings, 6 Sim. 340; *90Cathcart v. Robinson, 5 Pet. 276; Cannaday v. Shepard, 2 Jones, Eq. 224; 2 Story, Eq. Jur. [13 Ed.], sec. 769; Hamilton v. Grant, 3 Dow, 33, and numerous other cases cited in note to section 397; Fry, Spec. Perf. [3 Ed.]
And it is always open to a defendant in such cases to contend that a wrong would be inflicted on him by going beyond the ordinary remedy (viz., an action at law for damages) greater than would be inflicted on the plaintiff by refusing to interpose. Adams’ Eq. [8 Ed.], by Ralston, 83, and cases cited.
This is only analogous to the equitable rule which allows a defendant in a suit for specific performance to resist a decree on slighter evidence than a plaintiff would have to make out his case upon. Hill v. Coal Mining Co., 119 Mo. loc. cit. 28, et seq.; 2 Story, Eq. Jur. [13 Ed.], secs. 769, 770.
And if specific execution of a contract would cause a defendant to incur the risk of a forfeiture or of being sued, such execution will be denied. Fry, Specif. Perf., sec. 409; Peacock v. Penson, 11 Beav. 355; Harnett v. Yeilding, 2 Sch. & Lef. 549.
Specific enforcement has also been refused where it would result injuriously and with unfairness to third persons not parties to the suit nor to the contract. Fry, Specif. Perf., sec. 385; Thomas v. Dering, 1 Keen, 729. This is precisely the attitude of Mrs. Pulitzer, Davis, White and Carvalho.
Here there can be no question, it would seem, that the contract before us, construed as it was by the court below, should be regarded as hard and unconscionable, b( th as to Pulitzer and as to the corporation, and therefore on this ground alone, specific performance should be denied.
e. The contract as relied on by Jones in this case was one of personal service, and being such, can not be *91specifically executed. If it could.be done, it would amount to compulsory service and would consequently fall under the ban of constitutional provisions. Clark’s case, 1 Blackford, 122; Thompson’s case, 117 Mo. 87; 2 Beach, Mod. Contr., sec. 1593, and cases cited.
It makes no matter that coupled with the contract for personal service was one for the purchase of property, as under the authorities, to be presently cited, this feature of purchase is wholly immaterial. And inasmuch as the contract of purchase in the case at bar was fully performed, so far as money was concerned, nothing was left of the contract but the stipulation employing Jones as editor and manager for a period of five years. That Jones should edit and manage the paper for that period was a part consideration to Pulitzer for the sale of the stock by him to Jones.
* In former times,' contracts involving the relation of employer and employee and the continuation of such relation, have been enforced. Ball v. Coggs, 1 Brown’s Cases in Parl. 140; East India Co.v. Vincent, 2 Atk. 83, decided respectively in 1710 and 1740. But these eases have long since ceased to be authority. These two cases, however, are the only ones to be found where an employer has, on the application of an employee, been compelled to continue the relation existing between them.
The general rule undoubtedly is that one person is not compellable to serve another though his contract is that way, and on the other hand though one person has thus contracted, yet he is not compellable to continue another in his employ. The remedy in such cases is by an action at law for damages for breach of the contract. Sanquirico v. Benedetti, 1 Barb. 315; Burton v. Marshall, 4 Gill, 487; 2 Kent. Comm. 258, note b.
There are exceptions to this general rule, but they relate to the enforcement of negative covenants, in cer*92tain particulars and exceptional cases which only go to prove the rule. See Rogers Mfg. Co. v. Rogers, 20 Atl. 467, and cases cited.
That rule is illustrated by many cases. Thus in Mair v. Tea Co., L. R. 1 Eq. Cases, 410, on condition that he should be appointed its agent in India, the plaintiff subscribed to shares in the company. Accordingly he subscribed for the shares, received his appointment and acted under it for some time. Then the company proposed to dispense with his services. Thereupon he sent in his resignation, but demanded that he be allowed to surrender and be relieved from his stock subscription. Meeting with refusal in this, he sought to enjoin the company from dismissing him. The court said: “I can not see my way to granting the plaintiff the relief asked, the whole matter being one for a court of law to deal with, so long as care is taken that the plaintiff shall not be prejudiced in the proceedings at law by his voluntary resignation. The contract between the plaintiff and the company must be regulated by the articles of association only, on the faith of which other persons have incurred their liability, and the court can not enter into any arrangements antecedent to the articles. Even assuming, in favor of the plaintiff, the construction given by him to the articles that he was to be irremovable, except by the authority of a general meeting, or that his acceptance of shares was conditional on his being retained as agent, the court can not act in his favor, as the duties of an agent are in the nature of personal services, and, as such, incapable of being enforced in equity.”
It will be here observed that in the case just cited the acquisition of the shares was a part of the consideration which induced the plaintiff to acquire the property interest, thus forming a striking parallel to the case at bar, where the service of Jones as editor *93and manager is part of the consideration moving from him to Pulitzer, made so by the express terms of the contract.
In Ogden v. Fossick, 32 L. J. Rep. Eq. N. S. 73, a bill was filed for the purpose of enforcing the specific performance of an agreement between the plaintiff and defendant, whereby the defendant agreed to grant to plaintiff a lease of a wharf and premises for twenty-one years, and the plaintiff agreed to employ the defendant as manager at the wharf at a salary and commission, the agreement providing that the employment should be co-extensive with the tenancy. The vice-chancellor decreed specific performance as to the lease, and denied it as to the residue. But this decree was reversed on the grounds that the provisions of a contract to lease and for personal sevices, were uioelded together,” that a court of equity could not grant a partial specific performance, and that the court could not “compel the plaintiff to .carry on the business or to employ the defendant,” that, therefore, as it could not do this, could not do complete justice, it would not “interfere partially.”
So in Stocker v. Brockelbank, 20 L. J. N. S. Eq. Cases, 408, the plaintiff was appointed manager of a match factory and was to receive by way of salary a gross sum at the end of his term and on every quarter day a percentage of the net proceeds of the business. There was-also a provision dependent upon certain contingencies, for the purchase of the business by the plaintiff.
Plaintiff was discharged — for neglect of business as defendants alleged — without cause as he alleged— and he prayed an injunction against defendants to enjoin them from excluding him from the management.
The Lord Chancellor held that this was simply a contract of hiring and service, the remuneration to be *94measured with reference to the profits of the business.
“If that be so, is there any instance (I am not aware of any — none has been cited; though my attention has been called at other times to questions of this nature, I do not recollect any) where it has been supposed that a contract of hiring and service could be made the subject of an application to this court, if the the employer claimed the right to discharge his agent, or to dismiss his servant or manager, or by whatever name the party to perform the service is to be denominated? I do not recollect any instance of any attempt on the part of a court of equity to compel the employer to retain the servant, agent, or manager, and not to forbear to leave him to his remedy at law for the breach of it. I know of no such case, and I should be surprised if that principle could be recognized by the court; for consider what the effect would be; how is it possible for an employer or an agent to go on in the intimate connection which such a contract is calculated to create? They are to be on the same premises, acting in the management of the same business in this case; and if there is mutual dissatisfaction, well or ill founded, it is perfectly clear that a management conducted under such circumstances, must tend very much to the prejudice of the concern.”
In the case just cited, as in the two preceding ones, the plaintiff did not occupy the position of a mere employee; he not only was a manager, but more than that had a personal interest in the business, was in receipt of a portion of the profits, but had also a right based on certain contingencies to purchase a proprietary interest in the business. But notwithstanding this, an injunction was denied.
Bainbridge v. Smith, 41 Chan. Div. 462, was a suit for specific performance of a contract and for an injunction against its breach.
*95Plaintiff’s father sold a brewery to an incorporated company and it was agreed that the father should act as managing director for ten years, and if he died or retired, his son (plaintiff) should act as managing director for the unexpired term of ten years. Managing directors were to receive a salary of 3,000 pounds per year. Plaintiff’s father was to furnish him with shares sufficient to qualify him as a managing director. There was a controversy as to whether this had been done. The question was submitted to a general meeting of the company, whether, if plaintiff had the requisite number of shares, they desired him as director, the court saying:
“If the company says that even if plaintiff has the qualifications they do not desire him to act as one of the managing directors, we should not grant any injunction, because it would be contrary to the principles on which the court acts to grant specific performance of this contract by compelling this company to take this gentleman as managing director, although he was qualified so to act, when they do not desire him to act as such.”
This case also is substantially identical with the one at bar, so far as legal principles are concerned. And it certainly could not be material that in the one case the property consisted of a brewery and in the other a newspaper, or in the fact that in the one case the shares were bought by the plaintiff’s father, and in the other by plaintiff himself, since in either case the contract was not simply for employment, but coupled therewith were stipulations for the purchase of stock in the company and for the management of its business.
In Davis v. Foreman, 3 Ch. L. R. 1894, p. 654, Foreman had employed Davis as manager to take care of, conduct and manage the business of a carrier, then being carried on by Foreman. Davis was to serve *96faithfully, etc., and was to get all the profits of the business above a certain fixed sum, which Foreman was to have. So long as Foreman drew the stipulated sum for himself, he agreed not to discharge the manager except for misconduct or breach of agreement.
Foreman undertook to terminate the employment and Davis sought to enjoin' him, but the injunction was refused.
In Pickering v. Bishop of Ely, 2 Y. & C. Ch. 249, the plaintiff held a confidential position in the see, and his compensation was not a fixed salary but consisted of certain fees and emoluments. He brought his suit to enjoin the bishop from dismissing him. The court said:
“The leases which Mr. Pickering claims a right to prepare, as well as engross, being all thé leases that may be granted by way or renewal, ‘or otherwise,’ by the Bishops of Ely of lands and hereditaments belonging to the see; there being claimed too, such a right of access to the miniment room in the bishop’s residence as this,bull alleges; and the closest knowledge of all his temporal concerns connected with his see being the necessary consequence of what the plaintiff asserts, it is obvious that it is of the highest importance to the safety of the temporal interests of the bishop for the time being, and his ordinary comfort, that the person invested with such powers should be a man not merely respected by him, not merely worthy of trust, but also personally acceptable to him. To force upon him in such characters a person however estimable, however professionally eminent, who is objectionable to him, or in whom he does not happen to confide, would, if legal, be surely hard; and sitting in a court of equity, I do not feel any inclination to do it.”
The injunction was also refused for absence of mutuality, because “the bishop could not, as plaintiff, *97compel Mr. Pickering to perform specifically those duties and services which he is seeking to compel the bishop to permit him specifically to perform.”
Numerous other English cases apropos the case in litigation have been brought to our attention by the industry of counsel for defendants. They all speak the same language; they all deny that an employer can be enjoined from discontinuing his relation with his employee, or from dismissing him from his services.
The American cases are of the same import. Thus in Michigan it is said:
“Courts of equity can not assume to specifically enforce an agreement to enter a copartnership, and as a member of the firm to use and exercise, personal skill and judgment * * * from time to time, in the control and management for the firm of the partnership business; and they will not, therefore, enforce the other side of an agreement of which such an agreement is the counterpart. * * *
“Equity will not enforce specific performance of a contract * * * where the duties to be performed on the other side are such as to be incapable of being specifically enforced. * * * As the court possesses no means by which to work out performance on the part of the complainant, he would become at once invested with the benefit for which he prosecutes, whilst the defendant would be left standing upon a naked right to exact the consideration through the future performance of duties incapable of being specifically decreed. The doctrine of the court will not sanction such one-sided relief.” Bucle v. Smith, 29 Mich. 166.
In Iowa the defendant had contracted to give the plaintiff not only the handling of through grain, but the right to do all the work of a certain description *98which the defendant-had need of. The plaintiff tried to enjoin abreach of the contract, but the court said:
“The nature of the contract and the character of the mutual covenants present an insuperable objection to a remedy of specific performance. Plaintiffs’ covenants, as we have seen, impose upon them an obligation to maintain for a long period of years, buildings and machinery of considerable value; during this time they are bound to render services — to do work for defendants requiring the outlay of money, the exercise of skill, 'care and watchfulness, and demanding on the part of those employed integrity and faithfulness. These covenants are personal in their nature; they require the -exercise of personal qualifications and qualities.
“Equity will not require defendants to perform their covenants unless plaintiffs, by a like proceeding, may.be compelled to perform theirs; nor will it interfere, if it appear defendants are not secure in their rights and remedies for violation thereof by plaintiff.” Richmond v. Railroad, 33 Iowa, 423.
The last case we shall cite, although there are many others, is that of Coburn v. Cedar Valley Land & Cattle Co., 25 Fed. Rep. 791.
The Cedar Valley Land & Cattle Company was an English corporation doing business in the -Panhandle of Texas. It made a contract with Coburn and Ewing, by which Coburn and Ewing bought $100,000 of the shares of the company, and apparently by subscription, although that does not clearly appear. It was expressly agreed, and agreed in writing, that the company- should employ Mr. Ewing for a period of three years as general manager at a salary of $600 per year. Before the term expired the company notified him that it would dispense with his services. He brought this suit to enjoin the company from interfering with his *99management of the cattle company. He had, as the plaintiff alleges in this case, a contract with power to manage and control, and he alleged, as the plaintiff does in this case, that he was the man above all others to manage the company because he understood the business as no one else did, and particularly as the man to whom he was directed to turn over the property did not.
The court heard the case on motion to dissolve. The motion stated among other reasons that the court had no jurisdiction to specifically enforce a contract of that sort, and this ground of the motion was granted.
In all the above cases, and others contained in the brief of counsel with the exception of the two obsolete cases heretofore cited, the courts with unbroken uniformity have refused unconditionally to enforce a continuance of the relation of employment. And the fact that the same contract contained a stipulation for an interest in the business, did not at all affect the result, nor induce equitable interposition.
So far as concerns injunctive relief when invoked for accomplishing indirectly specific performance, all of the authorities agree that an employer can not, in circumstances like the present, be coerced into continuance of his employee in his service, merely because such employee has a “property right” in the control and management of the business in which he is engaged.
f. And the powers of a court of equity are not one whit enlarged in this regard by reason of our statute. R. S. 1889, sec. 5510. That statute is simply declaratory of the ordinary equitable rule respecting injunctions. Adams, Eq. [8 Ed.], Ralston, 207; 1 High on Injunctions, sec. 23; Neiser v. Thomas, 99 Mo. 224; Toot v. Railroad, 105 U. S. 189.
But it is entirely immaterial to our present purpose whether the power of a court of equity is enlarged in *100regard to the issuance of injunctions or not, for the reason that when an injunction is sought in aid of specific performance, the case turns upon whether the complainant makes out a case for specific performance. If he does not, in no event will the injunction go. 2 Beach, Mod. Laws Contr., sec. 958.
g. In this case while the general concession is fully made that a court of equity can not enforcé a contract for personal services, yet it is also said: “But this want of power in the courts is supplied in the contract itself.” This remark prompts this question: If the courts can not enforce a contract for personal services, how can the contract enforce itself? And if it can not enforce itself and can not be enforced by the courts, what account is it?
1%. The present contract can not be specifically enforced, because if it admits of the construction for which Jones contends, and which the lower court upheld, it is ultra vires and against public policy. That courts of equity will not enforce the specific execution of a contract when opposed to public policy is matter of familiar knowledge. 2 Story, Eq. Jur., sec. 769 and cases cited.
As heretofore stated, section 2772, Revised Statutes 1889, provides that the property or business of a corporation “shall be controlled and managed” by .a board of directors, etc. There is further statutory provision that the directors shall appoint one of their number president, may also appoint a secretary, treasurer and such other officers and agents as the by-laws may prescribe. R. S., sec. 2491. Upon these fundamental conditions depends the very existence of every business corporation in this State, and of these fundamental conditions no corporation can divest itself, and should it contract to do so, such contract is necessarily ultra vires.
*101With the readily granted assistance of the lower court, and with its sanction of the construction put upon the contract by Jones, he to all intents and purposes has become the corporation, and is clothed with all its powers and attributes. Practically the corporate organization, the legal entity, has perished.
Manifestly if the construction put upon the contract by Jones, and confirmed by the lower court, and if that contract is to be construed as made by the corporation, and on no other theory can the decree of the court below be upheld, then such contract is made in despite of the statute and in the very teeth of its solemnly enacted provisions.
A case very closely resemblant of the one before us is that of Flagstaff Mining Co. v. Patrick, 2 Utah, 304.
Briefly told, the facts in that case are these• The directors of a mining company agreed with one Davis, a creditor of the company, that one Patrick should be' appointed manager of the company’s properties and business, and that he should remain manager until out of the profits of the mine Patrick should pay Davis all advances which the latter had made to the company, and until Patrick should have smelted and delivered cei’tain ores to Davis. The contract further provided that Patrick might be removed and a successor appointed at the pleasure of Davis, but that he could not be removed by the company. Under this contract, Patrick went into possession of the company’s property, and was allowed to manage and control the business of the corporation for about three years, when the corporate officers undertook to remove and did remove him from his position and appointed another in his place. The new manager having succeeded in getting possession of the property during the absence of Patrick, steps were taken by Davis, the creditor, and Patrick, *102the original manager, to regain possession, whereupon the corporation instituted proceedings to restrain them from entering into or upon the company’s premises. An injunction having been granted in the district court, the defendants appealed.
The Supreme Court, after citing Marshall’s words that a corporation is the mere creature of the law and possesses only those powers which the charter of its creation confers upon it either expressly or as incidental to its very existence, thus proceed:
“It is further urged that the contract with Davis was ultra vires in another respect, that it placed beyond the reach of the corporation, for an indefinite time, the appointment and removal of its agents. The contract required that Patrick should be the agent, and that he could be removed by Davis but not by the company, until Davis had been repaid advanced money and certain ores had been delivered to him,and that Davis could remove Patrick at his pleasure, and appoint another agent for the company in Patrick’s stead. The articles of association say that the directors shall have power to appoint and remove agents, but the directors say that Davis may do these things and the directors shall not do so. The power to appoint agents and to remove unfaithful ones, is a trust reposed alone in the directors, and they can not contract that power away. If that power is to be surrendered by the directors, it can only be surrendered by the corporation, and not to a stranger. If the directors could transfer this power to a stranger, then we might have the anomalous case' of the formation of the corporation for mining purposes and the power assumedby the directors and without the consent of the corporation, to put the property of the corporation beyond the reach of the corporation, and to make the carrying out of the object of the corporation an impossibility. The power to appoint and remove *103agents and managers rests with the company, and this power can not be shifted or taken away by any contract made by the directors. Neall v. Sill, 16 Cal. 145; Grant on Corp. 243.”
Not only is the contract under- discussion ultra vires the corporation, but is also void as opposed to public policy, for the reason that with a sale of stock in the corporation it welds an agreement to give the purchaser a position for five years at a large salary, and in addition thereto the positions of director, president, and manager, and besides the absolute management and control of the company’s business for a like period.
Of course the holder of stock in a corporation may sell it, but he will not. be permitted in conjunction with such sale to sell either an office of trust in the corporation, or a position with a salary or the control of the corporate business. This subject is' illustrated by many authorities; there are none to the contrary.
Some of the leading ones on this subject are the following:
West v. Camden, 135 U. S. 507. In this ease there was an agreement to elect the plaintiff permanent vice-president of the Baltimore United Oil Company with a salary of at least $5,000 per annum. The consideration was that the firm of West & Company should transfer their oil refining business to the Baltimore United Oil Company at a fixed price and take stock in said Baltimore Company. Camden held and controlled nearly all the remaining stock of the company, about nine tenths. After retaining West for a few years he was discharged without cause, and he thereupon sued Camden on the contract — held that the contract was void and against public policy.
Guernsey v. Cook, 120 Mass. 501. In this case there was a- contract by Mr. Cook, who was a stock*104holder in and president of the India Company, of Salem, Massachusetts, with Mr. Guernsey, under the terms of which Guernsey purchased one hundred shares of stock from Cook, and Cook promised to secure Guernsey the office of treasurer of the corporation, at a salary of $3,500 per annum — held the contract to be against public policy.
Noel v. Drake, 28 Kan. 265. In this case Noel had entered into a contract with Drake, a director and the president of a national bank, to buy of the latter one hundred and fourteen shares of stock in the bank at $140 per share, upon the condition that he, Noel, should be made cashier of the bank. Afterward Drake notified Noel that he could not and would not comply with the contract. Thereupon Noel brought his action to recover damages for the breach thereof — held that the consideration of the contract being against public policy the contract was void and Noel was not entitled to recover any damages.
Wilbur v. Stoepel, 82 Mich. 344. This suit was brought upon the following written agreement:
“In consideration of the undertakings of De Witt E. Wilbur in connection with the Stoepel Lumber •Company, and as part of the contract for the sale of $10,000 of the capital stock of said company by us to him, we hereby agree that if at the end of two years he decides to withdraw from said company we will repurchase the stock he buys of us, or as much of it as he may then have, for cash, at 80 per cent of its par value; and if at any time during the first two years the said company dispenses with his services we agree to buy back the stock on the same terms as above stated; but in either case we stipulate to have three months’ time in which to take and pay for the same.
“William O. Stoepel,
“Joseph E. Watson.
“April 1, 1884.”
*105At the time this agreement was signed the corporation was composed of William O. Stoepel, Joseph E. Watson, and Herman R. Stoepel. Defendants desired to sell four hundred shares to plaintiff and he was1 to become manager of the business — held illegal and against public policy.
The most recent case touching such transactions is that of Fennessy v. Ross, 39 N. Y. S. 323. It will be noted on reading that it strongly resembles the case under review.
The plaintiff held a majority of the stock in three corporations. The defendant agreed to buy some of this stock. It was agreed as part of the same transaction that he should be made general manager of the companies at a salary of $1,500 per year. He was also to be elected vice-president and was to have one half representation in the board of directors. The defendant was an expert in the business of the companies, and the plaintiff made the contract in the belief that it was for the best interests of the companies and the other shareholders. The contract was held to be void.
i. Moreover, the contract in this case, even had it been formerly ratified by the unanimous vote of all the stockholders, would still possess the taint of being against public policy, and therefore void. Such contracts are incapable of ratification. 2 Beach, Mod. Contr., secs. 1604, 1443, and cases cited.
For the reasons aforésaid, and inasmuch as the plaintiff has no standing in a court of equity, the decree should be reversed and the petition dismissed.
The foregoing opinion was prepared and presented to my assoeiaties after the motion for a rehearing was filed,
but it has been rejected by them all except Judge Robinson, who concurs in all that I have said.